Citation Nr: 1145215	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  09-03 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for post traumatic stress disorder (PTSD), and, if so, whether service connection is warranted.

2.  Entitlement to service connection for a lung disability (respiratory disability).

3.  Entitlement to service connection for arthritis.

4.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1971 and from March 1973 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the RO in Honolulu, Hawaii, which, in relevant part, denied the Veteran's claims.  

The RO appears to have reopened and considered the Veteran's service connection for PTSD claim on the merits in an October 2008 Statement of the Case.  Regardless of the RO's decision to reopen the PTSD claim, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

The Veteran initiated the present appeal in a June 2008 Notice of Disagreement.  The Veteran included the issue of a back disability in that NOD.  The May 2008 rating decision did not adjudicate a back disability.  The RO took the NOD as a claim for benefits and adjudicated a petition to reopen a previously denied back disability claim in February 2011.  The Veteran has not filed a NOD to that decision.  The Board lacks jurisdiction to address a back disability claim either on direct appeal or for the purposes of remanding for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for PTSD, a lung disability and arthritis and an increased rating for diabetes mellitus, type 2, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed June 2005 rating decision, of which the Veteran was notified in June 2005, denied the Veteran's claim of service connection for PTSD.

2.  Additional evidence received since the June 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, denying the claim of service connection for PTSD, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for PTSD; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran brought a previous claim for service connection for PTSD.  That claim was denied in a June 2005 rating decision.  The Veteran was notified of the decision and his procedural and appellate rights in that same month.  The Veteran did not respond to the rating decision.  His next communication was received in May 2007 which was a new set of claims for compensation, not disagreement with the 2005 rating decision.  The June 2005 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.  § 3.304(f) (2011).  

The June 2005 rating decision denied the Veteran's claim on the basis that there was no evidence of an in-service stressor, a disability subject to service connection or evidence to indicate that this condition was incurred in or was caused by service.  In essence, the June 2005 rating decision denied the claim on each element of service connection for PTSD.  Regulations governing reopening do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  To reopen, new and material evidence must be received as to any of the elements.

The Veteran submitted a short description of his stressors with his petition to reopen.  The Veteran indicated that he served in the Navy for over twenty years and was deployed to the Republic of South Vietnam.  He reported vivid memories of his early tour on river patrols in PT boat squadrons.  The Veteran's representative argues that the report of vivid memories is a symptom of PTSD under the DSM-IV.  

The Board notes that the evidence must raise a reasonable possibility of substantiating the claim, not that the evidence is sufficient to establish the particular element of service connection on its own.  The Board cannot determine whether the Veteran's report of memories is sufficient to establish the presence of PTSD.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  The Board is similarly unable to determine that the evidence is insufficient to show the presence of a current disability in accordance with the DSM-IV.  Therefore, the Board concludes that evidence, new to the file and material to the element of current disability, has been received creating a reasonable possibility of substantiating the claim.  Reopening is warranted.  See 38 C.F.R. § 3.156(a).

Duties to Notify and Assist

The Board concludes that new and material evidence has indeed been associated with the claims folder.  As such, the Board finds that any error related to the VCAA as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).
ORDER

The appeal to reopen the claim of service connection for PTSD is granted; the appeal is granted to this extent only.


REMAND

The Board must otherwise remand the Veteran's claims.  The Veteran has repeatedly stated during the course of his appeal that he wanted his treatment records from the VA community based outpatient clinic in Guam and the U.S. Naval Hospital in Guam to be associated with his claims file.  The RO obtained the Veteran's VA records, most recently in November 2010.  The RO has not obtained the Veteran's records from the Naval Hospital.  The Board acknowledges that these facilities are collocated; however, the Veteran's VA treatment records show plainly that the Veteran has been seen repeatedly, as recently as 2010, by the Naval Hospital.  These records must be obtained under VA's duty to assist.  See 38 C.F.R. § 3.159(c).  The Board notes that these records are relevant to each of the Veteran's claims, first in potentially establishing the presence of current disabilities in the claims for service connection and second in demonstrating the current severity of his service-connected diabetes mellitus, type 2.

Importantly, the Veteran himself should make an effort to obtain these records in order to expedite the appeal and assist the RO.

As the Board must remand for records, the Board will also take the opportunity to update the Veteran's VA treatment records as well.  The RO should obtain the Veteran's VA treatment records from November 2010 to the present.  The Veteran has sought treatment through VA facilities in Guam, Honolulu and San Francisco and his records from each facility must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the U.S. Naval Hospital on Guam for treatment concerning diabetes mellitus, type 2, PTSD, a lung disability and arthritis.  All efforts to obtain Federal records should be fully documented, and the Federal facility must provide a negative response if records are not available.

2.  Obtain the Veteran's VA treatment records from the facilities in facilities in Guam, Honolulu and San Francisco for treatment concerning diabetes mellitus, type 2, PTSD, a lung disability and arthritis from November 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Then, the RO should readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


